IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,774


EX PARTE ROBERT LEE CERDA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM LUBBOCK COUNTY



 Per Curiam.


O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Article 11.07, V.A.C.C.P.  Applicant was convicted of murder and sentenced to life
in prison.  The appeal of this conviction was dismissed because notice of appeal was not timely
filed and the motion to permit late filing of notice of appeal was filed with the trial court rather
than the court of appeals.  Cerda v. State, No. 07-94-00277-CR (Tex.App. - Amarillo, opinion
delivered October 14, 1994).
	Applicant contends that he was denied his right to appeal.  The record reflects that,
despite applicant's request, counsel failed to file timely notice of appeal.  The trial court
recommends that relief be granted.  We agree. 
	Habeas corpus relief is granted and Applicant is granted an out-of-time appeal from his
conviction in cause number 93-417390 from the 137th District Court of Lubbock County. 
The proper remedy in a case such as this is to return Applicant to the point at which he can give
notice of appeal.  For purposes of the Texas Rules of Appellate Procedure, all time limits shall
be calculated as if the conviction had been entered on the day that the mandate of this Court
issues.  We hold that Applicant, should he desire to prosecute an appeal, must take affirmative
steps to see that notice of appeal is filed in the trial court within thirty days after the mandate
of this Court has issued. 

 
DO NOT PUBLISH
DELIVERED: October 8, 2003